McAvoy, J.
The testator, William Willis Merrill, bequeathed to Robert Underhill, a brother-in-law of the testator’s deceased wife, the sum of $5,000 and to Taylor Underhill, a son of a nephew of his deceased wife, he bequeathed a legacy of $10,000. Both of these proposed beneficiaries died within one year after the testator’s death. . His will provides in paragraph 4 for the possibility of lapsing of the legacies bequeathed and the right of reversion in such event as follows: “ * * * If any legatee shall have died *650before he or she shall have been entitled to receive the legacy, according to the terms of my will then the same shall lapse and revert to and form part of the residuum of my estate.”
The residue is bequeathed to two friends, John C. Watson and Edmund F. Meyer, who are described as “ my business associates for forty and twenty years duration, respectively, and who have been very loyal and faithful to me.”
In paragraph 7 of the will there is contained the condition referred to in paragraph 4, upon which any legacy is payable, which reads: “ That until one year shall have elapsed after my death no legacy shall be paid by them to any of my legatees, but not to postpone the payment of these legacies beyond the said one year following my death save as to the'residuary part of my Estate my Executors being the residuary legatees may agree to hold or to sell their securities.”
If these provisions are to be given the' meaning which would be ascribed to them in the ordinary, current usage of the terms employed, they unequivocally tend to point out the testator’s wish that upon the death of any persons to whom bequests are made within the year after the testator’s death such legacies should revert to the residuary estate of the testator and go' to the residuary legatees therein named.
The cardinal rule of testamentary construction is that the plain intent of the testator, as evinced by the language of his will, must prevail if such intent may be effected without contravention of any precept inherent in any public policy or statutory prohibition.
It would be abandoning this rule to declare that the testator meant by these expressions in bis will merely to indicate a desire to suspend the payment of legacies for one year after his death. While it cannot be denied that the general rule makes postponement of the time of payment of a legacy, unless it be annexed to the substance of the gift, a non-contingent factor against its vesting, and that any contingency upon which a legacy depends must be of such a nature that it is to be presumed that the testator meant to make no gift unless that event happened, yet an examination of the context of the testamentary script now here for construction makes plain that while the collocation of the words of gift, and the words of time of payment are quite distinct, yet the intent seems to be, even granting this separation, to make no absolutely vested gift in prcesenti, when the will speaks, but to defer to the future, that is, the end of the year, after testator’s death, the time of ascertainment of the ultimate ownership.
The legacies and gifts in the will in controversy were not postponed merely as to the time of payment, as is the case in nearly *651all the instances cited as controlling the construction of this will, nor was the suspension of time of payment simply for the benefit and convenience of administration of the estate, but as the testator says the legacies are to lapse and revert to the residuum of his estate if the legatee named as a beneficiary in any bequest of the will dies before the arrival of the time when he or she shall become entitled to receive the legacy.
According then to these very terms of the will, and. not according to the legal interpretation of clauses of other wills where the terms are equivocal or ambiguous, no legatee is entitled to any legacy until one year shall have elapsed after testator’s death.
The decree of the surrogate adjudging the two Underhill legacies absolute* and vested upon the testator’s death and ordering their payment with interest, together with costs as taxed, should be reversed in all respects, and a decree should be entered adjudging that both legacies lapsed by reason of the death of both legatees within a period of one year next succeeding the death of the testator.
The decree should, therefore, be reversed, and the matter remitted to the Surrogate’s Court to proceed in accordance with this opinion.
Dowling and Merrell, JJ., concur; Finch and Martin, JJ., dissent.